FILED
                           NOT FOR PUBLICATION                                MAR 06 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICARDO MURILLO,                                 No. 11-56744

              Plaintiff - Appellant,             D.C. No. 2:11-cv-05695-R-SH

  v.
                                                 MEMORANDUM*
JPMORGAN CHASE BANK, a New
York Corporation; E. JACK DALTON,
Trustee Dalton Family Trust; MURIEL
DALTON, Trustee Dalton Family Trust;
E. CLARK MOSELEY; STEPHENE
MOSELEY,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                            Submitted March 4, 2013**
                               Pasadena, California

Before: HAWKINS, THOMAS, and HURWITZ, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ricardo Murillo appeals the district court’s Rule 12(b)(6) dismissal of his

complaint against JP Morgan Chase Bank (“Chase”), which sought relief under the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101–12300, and California

state law. We have jurisdiction pursuant to 28 U.S.C. § 1291.

      Murillo’s first amended complaint alleged that he “is a quadriplegic who cannot

walk and who uses a wheelchair for mobility,” that he “went to the Chase Bank in

March of 2011 to cash a check,” found no lowered teller windows or counters in the

branch, and thus was denied full and equal access to a place of public accommodation.

In granting Chase’s motion to dismiss, the district court found that Murillo had not

stated a claim for relief under the ADA because the complaint did not allege that he

was unable to cash the check or had a Chase account. Because it dismissed the ADA

claim, the court also declined to exercise supplemental jurisdiction over Murillo’s

state law claim.

      The district court erred in dismissing the ADA claim. The complaint alleged

that Murillo personally encountered the alleged ADA violation—a lack of wheelchair-

accessible teller stations—while attempting to cash a check at the Chase branch. The

complaint also connected the alleged violation to Murillo’s disability, quadriplegia.

This suffices to state a claim for relief under the ADA. See Chapman v. Pier 1




                                         2
Imports, 631 F.3d 939, 954 (9th Cir. 2011) (en banc). We therefore vacate the district

court’s judgment and remand for further proceedings.

      VACATED AND REMANDED.




                                          3